Citation Nr: 0411701	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-14 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 9, 
2001, for a grant of service connection for diabetes mellitus 
with diabetic retinopathy, peripheral vascular disease of the 
left lower extremity, peripheral vascular disease of the 
right lower extremity, peripheral neuropathy of the right 
lower extremity, and peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with diabetic retinopathy.

3.  Entitlement to an initial rating in excess of 20 percent 
for peripheral vascular disease of the left lower extremity.

4.  Entitlement to an initial rating in excess of 20 percent 
for peripheral vascular disease of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

7.  Entitlement to special monthly compensation for loss of 
use of creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

For the reasons stated below, the Board finds that additional 
development is necessary in the instant case.  Accordingly, 
these issues will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

Service connection was established for diabetes mellitus with 
diabetic neuropathy by the March 2002 rating decision on a 
presumptive basis associated with in-service herbicide 
exposure.  Further, service connection was established for 
peripheral vascular disease and peripheral neuropathy of the 
lower extremities as secondary to the diabetes mellitus.  The 
effective date for the grant of service connection for all of 
these disabilities was July 9, 2001.

In assigning the July 9, 2001, effective date, the RO noted 
that it was the date the law changed that recognized diabetes 
as a presumptive condition related to herbicide exposure.  
Since the veteran filed a claim within one year from the date 
of change in the law, he was entitled to the July 9, 2001, 
effective date.  The RO also noted that no claim was filed 
with respect to the issues on appeal prior to July 9, 2001.

The veteran has contended, in essence, that the effective 
date for his grant of service connection should be in 1980, 
when he was first diagnosed with diabetes mellitus.  He has 
also contended that his service-connected conditions are more 
disabling than the current schedular evaluations.  Moreover, 
he maintains that he is impotent due to his diabetes.

In support of his claim for an earlier effective date, the 
veteran submitted post-service medical records which confirm 
that he was diagnosed with diabetes in November 1980.  
However, a review of the record reflects that this evidence 
has not been considered by the RO, and no waiver of initial 
consideration by the agency of original jurisdiction was 
submitted in conjunction with this case.  Moreover, as these 
records appear to be from a VA facility, the Board is of the 
opinion that an additional search should be made to determine 
if any additional VA medical records are in existence that 
are not on file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95.

As an additional matter, the Board notes that, pursuant to 38 
U.S.C.A. 
§ 1116, VA, in 2000, requested that the National Academy of 
Science (NAS) assess whether there was a connection between 
exposure to Agent Orange and the subsequent development of 
Type II diabetes.  After the NAS issued its report concluding 
that such connection appeared to exist, VA in May 2001 
published a final rule notice in the Federal Register 
amending 38 C.F.R. § 3.309(e) to allow presumptive service 
connection for Type II diabetes with an effective date of 
July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided a case in which 
there was a challenge to the July 9, 2001, effective date of 
the amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date was May 8, 2001.  As it has 
already determined that a remand is required with respect to 
this case, the Board is of the opinion that the RO should 
address the impact of Liesgang on this case in the first 
instance.

The Board notes that it does not appear that the veteran 
explicitly responded to the January 2002 correspondence, to 
the extent the RO requested that he complete and return the 
attached VA Form(s) 21-4142 Authorization and Consent to 
Release Information to VA regarding the medical treatment he 
had received for the claimed disabilities.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.).  However, he reported at his March 
2002 VA diabetes mellitus examination that he was followed by 
a Dr. B, and identified the town in which this clinician was 
located.  He also reported that he was hospitalized in 
December 2001 with chest pains.  No such records appear to be 
on file.  As it appears that these records pertain to the 
nature and severity of the service-connected disabilities 
that are the subject of this appeal, the Board is of the 
opinion that an attempt should be made to obtain these 
records.  Accordingly, a remand is required.

With respect to the claim of entitlement to special monthly 
compensation for loss of use of a creative organ, the Board 
notes that the March 2002 VA examiner indicated that the 
veteran's impotency was a residual of his diabetes.  The RO 
denied the claim on the basis that he was still able to 
achieve an erection sufficient for intercourse by using 
Viagra.  However, it does not appear that the March 2002 
examination made any objective findings regarding the extent 
of his purported impotency.  The Board also notes that the 
veteran's representative contended in an October 2003 
statement that he should be accorded an examination which 
specifically addresses this issue.  Based on the foregoing, 
the Board concurs that such an examination is necessary for 
an equitable disposition of this claim.

The Board further notes that the representative intimated in 
a February 2003 statement that the March 2002 VA examination 
was inadequate, in part because it failed to address the full 
range of treatment regime undertaken by the veteran, to 
include whether he was on a restricted diet and regulated 
activities.  Moreover, the Board is of the opinion that 
additional findings regarding the veteran's lower extremities 
would be beneficial in resolving the peripheral vascular 
disease and peripheral neuropathy claims.  Furthermore, it 
has already been more than 2 years since the last 
examination, and the Board has already determined that 
additional development is necessary with regard to these 
issues, which will further add to the interval of time 
between the examinations.  Consequently, the Board concludes 
that a new examination is necessary to evaluate the nature 
and severity of the veteran's service-connected diabetes 
mellitus with diabetic retinopathy, peripheral vascular 
disease of the left lower extremity, peripheral vascular 
disease of the right lower extremity, peripheral neuropathy 
of the right lower extremity, and peripheral neuropathy of 
the left lower extremity.

Since the Board has determined that a new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for diabetes 
mellitus, impotency, as well as his 
peripheral vascular disease and 
peripheral neuropathy of the lower 
extremities.  In particular, the RO 
should request that the veteran provide 
additional details regarding his 
treatment by Dr. B for diabetes and his 
December 2001 hospitalization for chest 
pains.  After securing any necessary 
release, the RO should obtain those 
records not on file.  

Additionally, the RO should obtain 
pertinent VA treatment records from 
November 1980 to the present, which are 
not currently contained in the claims 
file.



3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an 
examination(s) by an appropriately 
qualified clinician(s) to ascertain the 
current nature and severity of his 
purported impotency, as well as the 
service-connected diabetes mellitus with 
diabetic retinopathy, peripheral vascular 
disease of the left lower extremity, 
peripheral vascular disease of the right 
lower extremity, peripheral neuropathy of 
the right lower extremity, and peripheral 
neuropathy of the left lower extremity.  
The claims folder should be made 
available to the examiner(s) for review 
before the examination(s).  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review, to include the post-service 
medical records dated in 1980.  The RO's 
adjudication of the earlier effective 
date claim should reflect consideration 
of the Federal Circuit's holding in 
Liesgang v. Secretary of Veterans 
Affairs, 312 F.3d 1368 (2002).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the August 2002 SOC, and provides an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




